DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         MARVIN A. FREEMAN,
                             Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D19-2210

                           [October 24, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Glenn D. Kelley, Judge;
L.T. Case No. 1983CF001374AMB.

   Marvin A. Freeman, Cross City, pro se.

   No appearance filed for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and GERBER, JJ., concur.

                           *           *         *

   Not final until disposition of timely filed motion for rehearing.